DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on February 19th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on February 19th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 4, with respect to the rejections of claims 1-2 under under 35 U.S.C. § 112 (b) have been fully considered and are persuasive. Therefore, the objections of these claims have been withdrawn. 
Applicant's remarks, see pgs. 4-5, with respect to the rejections of claim 1 under 35 U.S.C. § 102 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the method comprising a polishing step of polishing the back face after the back face grinding step is performed as recited in claim 1. Claims 3-5 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818